CAUSE NO. 13-14-00157-CR
                                TEXAS COURT OF APPEALS                    F'LrD
                         THIRTEENTH SUPREME JUDICIAL DISTRICT (|N THE 13TH COURT OF APPEALS
                                  AT EDINBURG, TEXAS                     "WsUJRG
RANDALL BOLIVAR,                           §                            (yJQy | g 20Q
      Appellant                            §
VS!                                        §                      DORIAN E. RAMIREZ, CLERK

THE STATE OF TEXAS,                        §                              C
      Appellee                             §

  NOTICE OF OBJECTION TO APPELLATE COURT CLERK'S LETTER REQUESTING APPELLEE
  "FILE A RESPONSE TO THE APPELLANT'S MOTION FOR COMPLETE APPELLATE RECORD"

TO THE HONORABLE JUSTICES OF SAID COURT:
      COMES NOLI Randall Bolivar, Appellant Pro Se, and respectfully notifies the Court,
and all parties, of his OBJECTION to appellate court Clerk's letter requesting
Appellee file a response to the Appellant's motion(s) for complete appellate record
on or before November 10, 2015, which the Clerk of this Court generated and
"DELIVERED VIA E-MAIL" to Appellee on October 21, 2015.

                  OBJECTION- DELAY FURTHER ENHANCES IRREPAIRABLE HARM
   Appellant respectfully OBJECTS to allowing Appellee any further time to respond to
Appellant's numerous motions for "complete appellate record." Appellant has put the
Appellee on notice, informally and formally, since April 2015 of an incomplete
record on appeal. Appellee has now had one (1) full year to review the record and
address any issues on its own initiative; plus, six (6) months since Appellant has
put the Appellee on FORMAL NOTICE. The trial court entered it's Judgment of
Conviction on January 9, 2014. The State has now had over twenty-one (21) months to
provide this Court and Appellant with a Full and Complete Record, but has repeatedly
refused to do so. Appellant has notified all parties, repeatedly, by way of motions,
notices, and requests, all in writing, and with several Affidavits uith invitations
to file rebuttals to Affiant's claims. The State has NOT filed a single rebuttal in
over six (6) months.
      Appellant respectfully notifies this Honorable Court that Appellant HAS SUFFERED
IRREPAIRABLE HARM RESULTING IN PREJUDICE TO HIMSELF AND HIS CLAIMS. Friends and
Associates of Appellant whom previously assisted and supported Appellant are no
longer able or willing to continue to dedicate their time, efforts, and/or financial
resources to assist Appellant in prosecuting his claims. This is an undeniable
truth which the State can not in Good Faith refute in any way.

                        OBJECTION- UAGUENES5 OF CLERK'S REQUEST


                                         (1/2)
   ADoellant respectfully OBJECTS due to the vagueness of the request. Appellant has
submitted numerous filings requesting access to the "complete appellate record." As
stated by the Clerk of this Court, the Appelle is left to pick and choose which
motion to respond to. Given the blatant disregard for court orders and clear
violations of the TExas Rules of Appellate Procedures, Appellant anticipates (and
fully expects) the State to find the weakest motion filed by Appellant which to
attack, and further anticipates' (and fully expects) the State to divert the Court's
attention from the claim(s) presented, and muddle the waters. Already this extended
delay by the State has wasted precious few judicial resources.

                     OBJECTION- CLERK'S LACK OF AUTHORITY

   Appellant respectfully OBJECTS to the Clerk's letter for the simple fact that the
Clerk has absolutely NO AUTHORITY OR JURISDICTION to request briefing or responses
from a party. That power is held solely by the duly sworn and elected Justices of
this Court, or those assigned by the Texas Court of Criminal Appeals/Supreme Court.
If the Court, or a panel, requests a response to a pleading of a party, then the
Court MUST direct the opposing party to respond by way of written order. Only
the Court has the power to act in this capacity, not the Clerk.

   AS SUCH, Appellant objects to the Clerk's letter requesting a response, because
allowing the Clerk to engage in such obvious advocacy and partisanship on behalf of
the State is clearly prejudicial to the Appellant.

                                        Respectfully Submitted,

                                        Randall Bolivar, Appellant Pro Se
                                        Ellis Unit, TDCJ # 1719379
                                        1697 FM 980
                                        Huntsville, Texas 773^3




                                    (2/2)